 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ALFONSO MUNOZ ALEGRIA,              )   Case No. ED CV 18-1989-DSF (SP)
12                                        )
                           Plaintiff,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                     v.                   )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
      RIVERSIDE COUNTY, et al.,           )
15                                        )
                           Defendants.    )
16                                        )
    ___________________________           )
17 o
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
19 on file, and the Report and Recommendation of the United States Magistrate Judge.
20 Plaintiff has not filed any written Objections to the Report within the time permitted.
21 The Court accepts the findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that defendant’s Motion to Dismiss is
23 granted, and Judgment will be entered dismissing the Complaint and this action with
24 prejudice.
25
26 DATED: December 5, 2019                       ______________________________
                                                 HONORABLE DALE S. FISCHER
27                                               UNITED STATES DISTRICT JUDGE
28
